COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Andrew Preston Shannon
Appellate case numbers:     01-21-00037-CR & 01-21-00038-CR
Trial court case numbers: 17-DCR-079922 & 18-DCR-084489
Trial court:                240th District Court of Fort Bend County
        On January 20, 2021, relator, Andrew Preston Shannon, currently incarcerated in
the Texas Department of Criminal Justice and proceeding pro se, filed petitions for writ of
mandamus in each of the underlying trial court case numbers with this Court, asserting that
the “trial court abused its discretion by denying relator’s requests for bond reductions [and]
ankle monitor deferral fees.” On February 2, 2021, this Court dismissed relator’s
mandamus petitions for lack of jurisdiction, because relator has court-appointed counsel.
See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (because appellant was
represented by counsel and was not entitled to hybrid representation, pro se supplemental
brief presented nothing for appellate court’s review).
        Any motion for rehearing was due on or before February 17, 2021. See TEX. R.
APP. P. 52.9. On February 22, 2021, relator filed a motion to extend time for filing a motion
for rehearing. Relator’s motion was granted, extending the deadline to file a motion for
rehearing to March 17, 2021. On March 29, 2021, relator filed a second motion to extend
time for filing a motion for rehearing. We granted relator’s motion, extending the deadline
to file a motion for rehearing to May 24, 2021. In our order granting relator’s second
motion for extension, we advised relator that no further extensions of time would be
granted absent extraordinary circumstances.
        On May 13, 2021, relator filed a third motion to extend time for filing a motion for
rehearing, requesting an additional 45-day extension of time to file his motion for
rehearing. However, relator’s third motion for extension does not present any
“extraordinary circumstances” which would warrant further extension of the deadline to
file a motion for rehearing, which was originally due on February 17, 2021. Accordingly,
relator’s third motion to extend time for filing a motion for rehearing of this Court’s
February 2, 2021 opinion dismissing his petitions for writ of mandamus in appellate case
numbers 01-21-00037-CR and 01-21-00038-CR is denied. Any motion for rehearing must
be filed by May 24, 2021.
        Also on May 13, 2021, relator, proceeding pro se, filed an “Emergency Motion for
Bond Reduction” and “Motion to Compel Records” in appellate case numbers
01-21-00037-CR and 01-21-00038-CR. Because we dismissed relator’s petitions for writ
of mandamus in appellate case numbers 01-21-00037-CR and 01-21-00038-CR for lack of
jurisdiction, these motions are dismissed as moot.
       However, even assuming these motions were not rendered moot because of our
February 2, 2021 dismissal of relator’s petitions for writ of mandamus, relator would not
be entitled to the relief requested in the three motions discussed above which were filed on
May 13, 2021 in appellate case numbers 01-21-00037-CR and 01-21-00038-CR. This is
because, as noted above, relator has court-appointed counsel, and has not presented
evidence that the trial court has allowed relator to proceed pro se. Accordingly, relator’s
May 13, 2021 motions present nothing for this Court to review. See Gray v. Shipley, 877
S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, no pet.) (overruling pro se motion
for leave to file mandamus petition because relator was represented by appointed trial
counsel and was not entitled to hybrid representation).
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___May 20, 2021___